11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Willie Lee Maxwell
Appellant
Vs.                   No.
11-03-00226-CR -- Appeal from Dawson County 
State of Texas
Appellee
 
ON
MOTION FOR REHEARING
In
his motion for rehearing, Willie Lee Maxwell argues that this court failed to
address the underlying merits of his Batson[1]
claim.  Appellant has not properly
presented the underlying merits of his Batson claim to this court for
review.  Appellant=s
sole point of error was a claim of ineffective assistance of counsel.  See TEX.R.APP.P. 38.1(h).  In this case, the underlying merits of
appellant=s Batson
claim are not subsidiary questions of his sole issue of counsel=s effectiveness and are not properly
before this court.  See TEX.R.APP.P.
38.1(e).
The
motion for rehearing is denied.
 
JIM
R. WRIGHT
JUSTICE
 
August
18, 2005
Do
not publish.  See TEX.R.APP.P.
47.2(b).
Panel
consists of: Wright, J., and McCall, J.




[1]Batson v. Kentucky, 476 U.S. 79 (1986).